DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/26/2021 has been entered. Claims 1-19 remain pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shelly et al. (US PGPub 2013/0056006) in view of Ball (US PGPub 2003/0024531).
Regarding claim 1, Shelly teaches a pressure support system for delivering a flow of breathing gas to an airway of a patient (see abstract and Fig.1), comprising: 

a patient circuit including a patient interface device (Fig. 1, tubing shown, patient interface element 58), the patient circuit being coupled to the pressure generating system and structured to carry the flow of breathing gas (see Fig. 1, air flows from 52 to 58 as indicated by arrows); 
a first pressure sensor coupled to the patient circuit within the gas flow path of the patient circuit (fig. 1, 63; see paragraph 29) structured to generate a first pressure signal indicative of a first pressure within the gas flow path proximate the patient at the patient interface (see paragraph 29; see also paragraph 43; a pressure sensor may be located at gas outlet to measure pressure proximate the patient interface in order to calculate the coefficients for equation 1.2);
a second pressure sensor coupled to the patient circuit within the gas flow path of the patient circuit (see paragraph 29, a second pressure sensor may be located at any suitable location in the system) structured to generate a second pressure signal indicative of a second pressure within the gas flow path proximate the pressure generating system (see paragraph 29, second pressure sensor may be placed to measure pressure of gas being delivered from the system)
a control system (fig. 1, 64) structured to control an outlet pressure generated by the pressure generating system based on at least a difference between the first pressure signal and the second pressure signal in a manner that compensates for a pressure drop across the patient circuit due to a pneumatic resistance of the patient circuit (see Fig. 4; see also paragraph 43-45; 
Shelly does not teach a first barometric pressure sensor coupled to the patient circuit within a gas flow path of the patient circuit; wherein the first barometric pressure sensor is structured to generate a first barometric pressure signal indicative of a first barometric pressure; a second barometric pressure sensor coupled to the patient circuit within the gas flow path of the patient circuit, wherein the second barometric pressure sensor is structured to generate a second barometric pressure signal indicative of a second barometric pressure.
However, Ball teaches an analogous pressure support system (see Fig. 1 and abstract) comprising a barometric pressure sensor coupled to the patient circuit within a gas flow path of the patient circuit (Fig. 1, 10) wherein the barometric pressure sensor is structured to generate a barometric pressure signal indicative of a barometric pressure within the gas flow path proximate the patient at the patient interface (see paragraphs 4 and 5; Ball teaches using a piezoresistive sensor to measure pressure in a respiratory system; a piezoresistive sensor is also known as a barometric sensor).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pressure sensors of Shelly with barometric pressure sensors, as taught by Ball, for the purpose of utilizing a readily available, inexpensive, and reliable sensor that overcomes the disadvantages of traditionally used capacitive pressure sensors (see Ball paragraphs 4 and 5).
Regarding claim 2, Shelly further teaches wherein the pressure generating system is provided within a pressure generating base unit (see Fig. 1, base unit including elements 52, 60, 
Regarding claim 9, Shelly, as modified by Ball, further teaches wherein the first barometric pressure sensor is directly connected to the patient interface device (see Shelly paragraph 29; shelly teaches a pressure sensor position at a gas outlet, as modified by Ball this would be a barometric pressure sensor). 
Regarding claim 10, Shelly, as modified by Ball, further teaches wherein the pressure generating system is provided within a pressure generating base unit (see Fig. 1, base unit including elements 52, 60, 62, 63, 64, 65, and 66), the pressure support system further comprising the second barometric pressure sensor provided within the pressure generating base unit and within a gas flow path of the pressure generating base unit (Fig. 1, 63; see paragraph 29, second pressure sensor may measure outlet pressure of pressure generator; as modified by Ball, the sensor is a barometric pressure sensor), wherein the second barometric 
Regarding claim 11, Shelly teaches a method of controlling a pressure support system for delivering a flow of breathing gas to an airway of a patient (see abstract and Fig.1), the pressure support system including: 
a pressure generating system structured to generate the flow of breathing gas (Fig. 1, 52) and a patient circuit including a patient interface device (Fig. 1, tubing shown, patient interface element 58) structured to deliver the flow of breathing gas to an airway of the patient (see Fig. 1, air flows from 52 to 58 as indicated by arrows), the method comprising: 
determining a first pressure via a first pressure sensor (fig. 1, 63) within a gas flow path of the patient circuit proximate the patient at the patient interface (see paragraph 29, see also paragraph 43; a pressure sensor may be located at gas outlet to measure pressure proximate the patient interface in order to calculate the coefficients for equation 1.2); and
determining a second pressure via a second pressure sensor (see paragraph 29, a second pressure sensor may be located at any suitable location in the system), within the gas flow path proximate the pressure generating system (see paragraph 29, second pressure sensor may be placed to measure pressure of gas being delivered from the system)
controlling an outlet pressure of the pressure generating system based on at least a difference between the first pressure and the second pressure in a manner that compensates for a pressure drop across the patient circuit due to a pneumatic resistance of the patient circuit (see Fig. 4; see also paragraph 43-45; the coeffecients A and B used to calculate pressure difference are determined from pressure sensors in the system)
Shelly does not teach that the determined pressures are barometric pressure determined via barometric pressure sensors.
However, Ball teaches an analogous pressure support system (see Fig. 1 and abstract) comprising a barometric pressure sensor coupled to the patient circuit within a gas flow path of the patient circuit (Fig. 1, 10) wherein the barometric pressure sensor is structured to generate a barometric pressure signal indicative of a barometric +pressure within the gas flow path proximate the patient at the patient interface (see paragraphs 4 and 5; Ball teaches using a piezoresistive sensor to measure pressure in a respiratory system; a piezoresistive sensor is also known as a barometric sensor).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pressure sensors of Shelly with barometric pressure sensors, as taught by Ball, for the purpose of utilizing a readily available, inexpensive, and reliable sensor that overcomes the disadvantages of traditionally used capacitive pressure sensors (see Ball paragraphs 4 and 5).
Regarding claim 12, Shelly, as modified by Ball, further teaches wherein the determining a barometric pressure comprises generating a barometric pressure signal indicative of the barometric pressure using a barometric pressure sensor provided within the gas flow path (see Shelly paragraphs 29 and 42, the pressure sensor generates a pressure signal indicative of the pressure in the gas flow path; as modified by Ball, the sensor is a barometric pressure sensor).
Regarding claim 13, Shelly further teaches wherein the pressure generating system is provided within a pressure generating base unit (see Fig. 1, base unit including elements 52, 60, 62, 63, 64, 65, and 66), wherein the pressure generating base unit includes a flow sensor (Fig. 1, .
Claims 3-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelly et al. (US PGPub 2013/0056006) in view of Ball (US PGPub 2003/0024531) as applied to claims 2 and 12 above, and further in view of Kimmel (WO 2013/128365).
Regarding claim 3, Shelly, as modified, teaches all previous elements of the claim as stated above. Shelly does not teach wherein the base unit pressure sensor is a gauge pressure sensor and wherein the base unit pressure signal is a gauge pressure signal indicative of a gauge pressure being generated by the pressure generating system.
However, Kimmel teaches an analogous pressure support device (see abstract) wherein the base unit pressure sensor (Fig. 1, 20) is a gauge pressure sensor and wherein the base unit pressure signal is a gauge pressure signal indicative of a gauge pressure being generated by the 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Shelly with the teachings of Kimmel for the purpose of using a known type of pressure sensor used in pressure support devices.
Regarding claim 4, Shelly, as further modified, teaches wherein the flow signal is QMEASURED (see Shelly paragraph 22 and Fig. 1 showing QMeasured), the difference between the first barometric pressure signal and the second barometric pressure signal is PBAROMETRIC (the difference in pressure signals from Shelly could be designated this; as modified by Ball the signals are barometric pressure signals), and the gauge pressure signal is PGAUGE (the signal from the gauge sensor of Kimmel could be designated this), wherein the control system is structured to determine the outlet pressure (Poutlet) as a function of QMEASURED, PBAROMETRIC, and PGAUGE (see Shelly paragraph 43, specifically equation 1.2; coefficients A and B are determined from Pbarometric and Pgauge; equation 1.2 is used to calculate outlet pressure, see paragraph 34).
Regarding claim 5, Shelly, as further modified, further teaches wherein the control system is structured to determine the outlet pressure (Poutlet) according to the following equation: Poutlet = Pptset + Pdropcalc (see paragraphs 33-34; total pressure drop is added to set pressure in order to calculate Poutlet), wherein Pptset is a desired patient pressure set point (see paragraphs 33-34, desired pressure is predetermined), wherein Pdropcalc = A * QMEASURED2 + B*QMEASURED, and wherein A and B are coefficients derived using a plurality 
Regarding claim 14, Shelly, as modified, teaches all previous elements of the claim as stated above. Shelly does not teach wherein the base unit pressure sensor is a gauge pressure sensor and wherein the base unit pressure signal is a gauge pressure signal indicative of a gauge pressure being generated by the pressure generating system.
However, Kimmel teaches an analogous pressure support system (see abstract) wherein the base unit pressure sensor (Fig. 1, 20) is a gauge pressure sensor and wherein the base unit pressure signal is a gauge pressure signal indicative of a gauge pressure being generated by the pressure generating system (see page 9, paragraph 25, sensor may be piezoresistive-strain-gauge-based pressure sensor, which would generate a gauge pressure signal).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Shelly with the teachings of Kimmel for the purpose of using a known type of pressure sensor used in pressure support devices.
Regarding claim 15, Shelly, as further modified, teaches wherein the flow signal is QMEASURED (see Shelly paragraph 22 and Fig. 1 showing QMeasured), the difference between the first barometric pressure signal and the second barometric pressure signal is PBAROMETRIC (the difference in pressure signals from Shelly could be designated this; as modified by Ball the signals are barometric pressure signals), and the gauge pressure signal is PGAUGE (the signal from the gauge sensor of Kimmel could be designated this), wherein the controlling includes determining the outlet pressure (Poutlet) as a function of QMEASURED, PBAROMETRIC, and PGAUGE (see Shelly paragraph 43, specifically equation 1.2; coefficients A and B are determined 
Regarding claim 16, Shelly, as further modified, further teaches wherein the controlling includes determining the outlet pressure (Poutlet) according to the following equation: Poutlet = Pptset + Pdropcalc (see paragraphs 33-34; total pressure drop is added to set pressure in order to calculate Poutlet), wherein Pptset is a desired patient pressure set point (see paragraphs 33-34, desired pressure is predetermined), wherein Pdropcalc = A * QMEASURED2 + B*QMEASURED, and wherein A and B are coefficients derived using a plurality of collected and stored values of QMEASURED, PBAROMETRIC, and PGAUGE (see paragraphs 43-44).
Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Shelly et al. (US PGPub 2013/0056006) in view of Ball (US PGPub 2003/0024531), further in view of Kimmel (WO 2013/128365) as applied to claims 5 and 15 above, and further in view of Jafari et al. (US PGPub 2010/0236553).
Regarding claim 6, Shelly, as modified, teaches all previous elements of the claim as stated above. Shelly does not teach wherein Pdiff is a difference between PGAUGE and PBAROMETRIC, wherein A and B are derived by generating a Pdff-QMEASURED curve using the collected and stored values of QMEASURED, PBAROMETRIC, and PGAUGE and deriving A and B from a curve fit of the Pdff-QMEASURED curve.
However, Jafari teaches an analogous pressure support system (see abstract and Fig. 1) that calculates tubing resistance (see Fig. 3, 302) and teaches wherein Pdiff is a difference between PGAUGE and PBAROMETRIC (see paragraph 31, resistance is calculated using the pressure difference between two points in a circuit), wherein A and B are derived by generating  
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Shelly with the teachings of Jafari for the purpose of using a known calculation method of finding circuit resistance (see Jafari paragraph 31).
Regarding claim 7, Shelly, as further modified by Jafari, teaches wherein the curve fit is a least squares estimator curve fit (see Jafari paragraph 31, Jafari teaches known methods of finding the best curve fit to the collected data, least squares fitting  is a known method of finding the best fitting curve to a given set of points).
Regarding claim 8, Shelly, as further modified by Jafari, teaches wherein the controller is structured to update A and B periodically (see Jafari paragraph 39, circuit compliance and resistance is dynamically determined periodically).
Regarding claim 17, Shelly, as modified, teaches all previous elements of the claim as stated above. Shelly does not teach wherein Pdiff is a difference between PGAUGE and PBAROMETRIC, wherein A and B are derived by generating a Pdff-QMEASURED curve using the collected and stored values of QMEASURED, PBAROMETRIC, and PGAUGE and deriving A and B from a curve fit of the Pdff-QMEASURED curve.
However, Jafari teaches an analogous pressure support system (see abstract and Fig. 1) that calculates tubing resistance (see Fig. 3, 302) and teaches wherein Pdiff is a difference 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Shelly with the teachings of Jafari for the purpose of using a known calculation method of finding circuit resistance (see Jafari paragraph 31).
Regarding claim 18, Shelly, as further modified by Jafari, teaches wherein the curve fit is a least squares estimator curve fit (see Jafari paragraph 31, Jafari teaches known methods of finding the best curve fit to the collected data, least squares fitting  is a known method of finding the best fitting curve to a given set of points).
Regarding claim 19, Shelly, as further modified by Jafari, further teaches wherein the controller is structured to update A and B periodically (see Jafari paragraph 39, circuit compliance and resistance is dynamically determined periodically).
Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shelly does not teach a second pressure sensor as recited in claims 1 and 11. Applicant argues that Shelly primarily teaches a system wherein the controller 
Applicant further argues that Shelly does not teach the limitation “controlling an outlet pressure of the pressure generating system based on at least a difference between the first pressure and the second pressure in a manner that compensates for a pressure drop across the patient circuit due to a pneumatic resistance of the patient circuit”. As stated above, the pressure difference is measured and used in the calculation of the coefficients A and B. Equation 1.3 is then used to control the flow rate to compensate for the pressure drop, controlling the flow rate also changes the outlet pressure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799